F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       October 10, 2006
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 UNITED STATES OF AM ERICA,
          Plaintiff-Appellee,                           No. 06-3165
 v.                                              (D.C. No. 03-10175-M LB)
 CLIFFORD HOLLIN GSW ORTH,                                (D . Kan.)
          Defendant-Appellant.



                                OR D ER AND JUDGM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Appellant challenges the district court’s denial of his Federal Rule of

Criminal Procedure 6(e)(3)(E)(ii) request for grand jury documents. That

subsection allows for the disclosure of grand jury documents “at the request of a

defendant who show s that a ground may exist to dismiss the indictment because



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of a matter that occurred before the grand jury . . . .” The district court found that

Appellant had not offered any real explanation for the request and, as a result, had

not met his burden. 1 Order, 1 (D. Kan. Apr. 20, 2006). The decision to disclose

grand jury proceedings is firmly within the district court’s discretion. See

Douglas Oil Co. of Calif. v. Petrol Stops Nw., 441 U.S. 211, 223 (1979)

(“M oreover, we emphasize that a court called upon to determine whether grand

jury transcripts should be released necessarily is infused with substantial

discretion.”).

      W e have reviewed Appellant’s brief, the record, and the district court’s

order. W e cannot say that the district court abused its discretion when denying

Appellant’s motion, and we therefore AFFIRM the district court’s denial of the

motion. Appellant’s motion for transmission and inspection of the record is

DENIED.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




      1
         Appellant argues that the district court lacked subject matter jurisdiction
for failure to comply with Federal Rule of Criminal Procedure 6(f). He seeks
disclosure of grand jury documents— a matter governed by Federal Rule of
Criminal Procedure 6(e)(3)(E)(ii)— to support his jurisdictional argument. W e
note that the record on appeal clearly reflects the three-count indictment signed
by the grand jury foreman.

                                          -2-